DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 01/13/2021 amending claims 1, 2, 5, 7, 8, 9 – 12, 15, 16, 19 and 20. Claims 1 – 15 are examined.  Claims 16 – 21 remain withdrawn from consideration as a result Applicant reply to the Restriction Requirement mailed on 07/02/2020.

Election/Restrictions
Claim 1 as amended by examiner’s amendment is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16 – 21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/02/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brendan Serapiglia on 04/09/2021.

The application has been amended as follows: 
Claims 1, 2, 8, 9, 12, and 16 – 20 have been amended to - - -
1. (CURRENTLY AMENDED) An aircraft engine, comprising: 
an engine core comprising a compressor and a turbine; 
a fan duct including an inner wall extending along a length of a region between the compressor and the turbine; 
a first orifice through the inner wall; 
an insulation blanket coupled to the inner wall so as to shield the inner wall from heat generated in the engine core, the insulation blanket extending along the length; 
a second orifice through the insulation blanket; 
a cavity bounded by the inner wall and the insulation blanket and extending between the inner wall and the insulation blanket along the length, the cavity receiving  wherein at least a portion of each of the cavity and thermal blanket are located aft of a turbine blade of the turbine; 
a core compartment within the fan duct and housing the engine core, the core compartment having a first boundary with the engine core and second boundary with the insulation blanket; and 
a valve coupled to the second orifice and regulating flow of the air passing through the second orifice such that: 
a first pressure in the cavity exceeds a second pressure in the core compartment, the first pressure suppressing flow of hotter air from the core compartment into the cavity.

2. (CURRENTLY AMENDED) The aircraft engine of claim 1, wherein the valve is a pressure relief valve controlling an area of the second orifice so that first pressure in the cavity is greater than the second pressure in the core compartment during take-off, flight, landing of an aircraft including the aircraft engine, or so as to prevent or compensate for the second pressure exceeding the first pressure caused by at least one of: a flight condition 

8. (CURRENTLY AMENDED) The aircraft engine of claim 5, wherein the inner wall includes 3-20 first orifices and the insulation blanket includes 1-20 second orifices to within 10% across an inner surface of the inner wall and an inner surface of the insulation blanket

9. (CURRENTLY AMENDED) The aircraft engine of claim 1, wherein: the second orifice is positioned to direct the air through the second orifice to a predetermined location on the first boundary that is thermally coupled to a component in the engine core, the air impinging at the predetermined location cools the component 

12. (CURRENTLY AMENDED) An aircraft engine, comprising: 
an engine core comprising a compressor and a turbine; 
a fan duct including an inner wall; 
a first orifice through the inner wall; 
an insulation blanket coupled to the inner wall so as to shield the inner wall from heat generated in the engine core; 
a second orifice through the insulation blanket; 
a cavity bounded by the inner wall and the insulation blanket, the cavity receiving the air inputted into the cavity through the first orifice from the fan duct wherein at least a portion of each of the cavity and thermal blanket are located aft of a turbine blade of the turbine; 

the second orifice in the insulation blanket at a forward end of the core compartment allows the air from the fan duct to enter the core compartment and cool the core compartment as the air flows aft to an exit.

16. (PREVIOUSLY WITHDRAWN AND CURRENTLY AMENDED) A method of making an aircraft engine, comprising: 
providing an aircraft engine including: 
a fan duct including an inner wall for directing air around an engine core, the engine core comprising a compressor and a turbine and the inner wall extending along a length of a region between the compressor and the turbine; 
a core compartment within the fan duct for housing the engine core, the core compartment having a first boundary with the engine core; 
an insulation blanket coupled to the inner wall and between the fan duct and the core compartment for shielding the inner wall from heat generated in the engine core, the insulation blanket extending along the length,  and the core compartment having a second boundary with the insulation blanket 
a cavity extending between and bounded by the inner wall and the insulation blanket along the length wherein at least a portion of each of the cavity and thermal blanket are located aft of a turbine blade of the turbine; 

providing a second orifice through the insulation blanket coupling the first pressure to the core compartment through the second orifice; and -6- 
147.0313USO1providing a valve coupled to the second orifice, regulating flow of the air passing through the second orifice, and regulating the first pressure in the cavity so that the first pressure in the cavity exceeds a second pressure in the core compartment and suppresses flow of hotter air from the core compartment into the cavity.

17. (PREVIOUSLY WITHDRAWN AND CURRENTLY AMENDED) The method of claim 16, further comprising: providing a tube connected to the second orifice, the tube delivering at least some of the portion of the air to a predetermined location or component in the core compartment where dedicated cooling is required and providing a second valve connected to the tube, wherein the second valve regulates flow of air in the tube 

18. (PREVIOUSLY WITHDRAWN AND CURRENTLY AMENDED) The method of claim 17, further comprising: positioning the second orifice so as to direct a portion of 

Claim 19 (PREVIOUSLY WITHDRAWN AND CURRENTLY AMENDED): 
in line 2 change “a first orifice and a second orifice” to - - the first orifice and the second orifice - -.

Claim 20 (PREVIOUSLY WITHDRAWN AND CURRENTLY AMENDED): 
in line 4 change “cavity  ,” to - - cavity, - -;
in line 5 change “orifice ;” to - - orifice; - -;
in line 16 change “engine ;” to - - engine; - -; and
in line 19 change “engine ,” to - - engine, - -;
- - -

Allowable Subject Matter
Claim 1 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The combination of referenced cited against independent claims 1 and 12 in the non-final office action mailed on 10/13/2020 did not teach or disclose the wherein at least a portion of each of the cavity and thermal blanket are located aft of a turbine blade of the turbine.  For example the cavity of Gely that was combined with a thermal blanket of Keen does not extend past the combustor (see fig. 1b).  There was not found any teaching reference in order to extend the cavity and thermal blanket past the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741